Citation Nr: 0407171	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a left foot disorder, 
characterized as pes cavus or club foot deformity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel

                                                 INTRODUCTION

The appellant is a veteran who served on active duty from 
October 17, 1974 to November 22, 1974 .  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In August 2002 the Board remanded the case to 
the RO for a videoconference hearing before a Veterans Law 
Judge.  The veteran subsequently clarified that what she 
actually sought was a videoconference hearing before a 
Decision Review Officer (DRO) at the RO.  Such hearing was 
held; a transcript has been associated with the claims file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

On August 1974 examination prior to entrance into active 
duty, the veteran's feet were noted to be "normal."  She 
stated in her report of medical history that she had never 
had lameness, or any bone, joint, or other deformities.  On 
October 22, 1974 screening examination, the veteran was found 
fit for physical training.  Service medical records indicate 
she sought treatment for left foot pain during her first week 
of basic training in October 1974.  Physical examination by a 
podiatrist at that time revealed a left lower extremity 
deformity, described as claw toes with extreme pes cavus.  
She was referred for an orthopedic evaluation, where she 
reported having a history of left foot problems since 
childhood.  Physical examination revealed her left leg was 
approximately two inches shorter than her right leg, that her 
left calf was approximately two inches smaller in diameter 
than her right, and that the left foot had a lack of 
approximately 10 degrees of plantar flexion, a tight heel 
cord, and a cavus foot deformity.  X-rays of the left foot 
revealed shortening of the head and neck of the talus.  The 
diagnosis was club foot deformity of the left foot, which 
existed prior to entry (EPTE) into service.  She was 
recommended for a Medical Board survey for evaluation of 
fitness to serve.  The Medical Board's findings, dated in 
November 1974, noted that the veteran and her family first 
become aware of a problem with her left foot when she was in 
the fifth grade.  The Medical Board confirmed the diagnosis 
of club foot deformity of the left foot, EPTE, and determined 
she was not physically qualified for duty.  They recommended 
she be separated from service.  

Congenital or developmental defects may not be service-
connected because they are not diseases or injuries under the 
law.  Service connection for pes cavus (which is a typically 
congenital or juvenile disease) is not in order in the 
absence of a showing of trauma or aggravation.  38 C.F.R. 
§ 4.57.  

Here, the veteran's pes cavus was not noted when she was 
examined for induction, but was manifested (became 
symptomatic) in service; she is entitled to the presumption 
of aggravation.  See Cotant v. Principi, 17 Vet. App. 116 
(203).  Whether or not her pes cavus worsened in service is a 
medical question, and requires a medical opinion.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, and any 
other applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
she needs to establish her claim, the 
controlling law and regulations, what the 
evidence shows, and of her own and VA's 
respective responsibilities in claims 
development.  

2.  The RO should obtain complete copies 
of any private or VA clinical records 
(not already associated with the claims 
file) of any treatment the veteran has 
received for her left foot disorder.  She 
should assist in this matter by 
identifying all sources of treatment and 
providing any necessary releases.  

3.  The RO should then arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine whether or not 
her pes cavus was aggravated by service 
(beyond any natural progress).  The 
examiner should review the claims file, 
examine the veteran, and opine whether or 
not the veteran's pes cavus, as likely as 
not, was aggravated by her military 
service.  The examiner should opine as to 
whether or not (based on the available 
record) the pes cavus  increased in 
severity during service.  If the examiner 
determines that the pes cavus increased 
in severity but such increase was due to 
natural progress, the evidentiary and 
medical basis for such determination must 
be explained.  The examiner must explain 
the rationale for any opinion given.  

4.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until she is notified.  
She has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

